Collins, J.
From an order overruling a general demurrer to the complaint in the above-entitled action the defendant appealed to this court, whereupon the order was affirmed. 37 Minn. 30, (33 N. W. Rep. 38.) Upon issues of fact thereafter made in the district court the case was tried by the court, without a jury, resulting in findings to the effect that all of the allegations of the eompláint were true. In addition to the allegations in said complaint stated in the former opinion, it was averred, and by the court found true, that, after the delivery and record of the quitclaim deed, the legal effect of which was to discharge and release the mortgage, the above-named plaintiff, mortgagee, proceeded to foreclose the same by advertisement in accordance with a power therein contained; that the proceedings were sufficient in form to effect a foreclosure; that at the sale, which was on February 17, 1886, the mortgaged premises were bid in by the plaintiff; that no redemption has been made from the sale; and that neither mortgagor nor mortgagee intended to release said mortgage by means of the quitclaim deed, which bore date April 15,1885. The court determined, as conclusion's of law, that, as the legal effect of the deed was to release the mortgage, the foreclosure proceedings were void; that in equity the effect of the deed should be limited to *114the conveyance of that portion of the land therein described which was not included in the descriptive part of the mortgagethat judgment should be entered so limiting the deed; for reinstating the lien of the mortgage; for the amount due thereon; and also directing a sale of the mortgaged premises in the usual manner. From a judgment entered upon these conclusions plaintiff appeals, asserting as erroneous that part of the judgment which declares the foreclosure by advertisement void and of no effect. In this particular the judgment is correct, and must be affirmed. To entitle one to foreclose a mortgage by advertisement, he must have a legal mortgage in which is a power of sale. It must have been duly recorded. Gen. St. 1878, c. 81, § 2. The statute authorizing this method of foreclosure evidently designs that there shall be of record a legal mortgage, and that the record shall be so complete as to satisfactorily show the right of the mortgagee or his assigns to invoke its aid. There can be no foreclosure under this statute of an equitable mortgage, and that was all plaintiff had after the record of the deed, which operated to release and discharge the previously existing incumbrance. At least, not until the entry of the judgment appealed from. The case of Ferguson v. Glassford, (Mich.) 35 N. W. Rep. 820, cited by appellant to support his position, is in line with the views herein expressed.
Judgment affirmed.